Citation Nr: 0610475	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  02-02 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
August 10, 2005, and in excess of 20 percent beginning August 
10, 2005, for residuals of a right knee injury.

2.  Entitlement to a separate evaluation in excess of 10 
percent for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from April 1990 to 
October 1993.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in December 2005 to the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO) for 
additional development.  A February 2006 rating decision 
granted an increased evaluation of 20 percent for service-
connected residuals of a right knee injury, effective August 
10, 2005.  


FINDINGS OF FACT

1.  There is no evidence of more than slight recurrent 
subluxation or lateral instability of the right knee prior to 
August 10, 2005.

2.  There is no evidence of more than moderate recurrent 
subluxation or lateral instability of the right knee 
beginning August 10, 2005.  

3.  Arthritis of the right knee is manifested by pain with 
flexion of the knee to greater than 45 degrees and extension 
to at least 10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of a right knee injury prior 
to August 10, 2005 have not been met.  38 U.S.C.A. § 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected residuals of a right knee injury 
beginning August 10, 2005 have not been met.  


38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2005).

3.  The criteria for a separate evaluation in excess of 10 
percent for service-connected arthritis of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5310A, 5107 (West 
2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in 
June 2004 and February 2005, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish an increased 
rating.  In accordance with the requirements of the VCAA, the 
letters informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get additional evidence 
provided that he authorized VA to obtain the additional 
evidence and properly identified it by completing and 
returning VA Forms 21-4142, Authorization And Consent To 
Release Information To The Department Of Veterans Affairs, 
which accompanied the letters.  Additional private medical 
evidence was subsequently received from the veteran.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims folder.    

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The June 2004 and February 
2005 letters stated "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  The 
provisions of 38 C.F.R. § 3.159(b)(1) were provided to the 
veteran in the June 2005 supplemental statement of the case.  
It is clear from these documents that the RO was asking for 
any records related to the veteran's claims.  

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  However, as the issues on 
appeal involve entitlement to ratings in excess of those 
assigned and not service connection, the holding in Dingess 
as to notice under the VCAA for claims of entitlement to 
service connection is not applicable to the issues currently 
on appeal.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that VA knee 
examinations were conducted in February 2001, August 2002, 
and March 2005.  The Board concludes that all available 
evidence that is pertinent to the claims decided herein has 
been obtained and that there is sufficient medical evidence 
on file on which to make a decision on the issues.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

A Rating In Excess Of 10 Percent For Residuals Of A Right 
Knee Injury Prior To August 10, 2005 And In Excess of 20 
Percent Beginning August 10, 2005

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent disability rating is warranted for 
moderate recurrent subluxation or lateral instability; and a 
30 percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

According to private treatment records dated in June 2000, 
there was no right knee instability.  On VA examination in 
February 2001, the veteran's gait was normal, anterior drawer 
sign was negative, and Lachman's was 2+.  When examined in 
August 2002, the veteran's right knee ligaments were 
considered to be intact, and drawer sign was negative.  There 
was no appreciable joint instability on VA examination in 
March 2005.  Consequently, because the Board finds that the 
medical evidence prior to August 10, 2005 does not show more 
than slight recurrent subluxation or lateral instability, a 
rating in excess of 10 percent is not warrant.  

To warrant an increased evaluation beginning August 10, 2005, 
there would need to be medical evidence that more nearly 
approximated severe recurrent subluxation or lateral 
instability of the right knee.  38 C.F.R. § 4.7.

The Board notes that the evidence is negative for 
subluxation.  While the August 10, 2005 medical report from 
J. A. W., M.D. shows some instability of the right knee, the 
evidence does not provide a basis upon which to conclude that 
there is severe instability warranting a 30 percent 
evaluation.  When examined by Dr. W., the veteran wore a knee 
brace, which "helped some but not completely."  
Additionally, there was only minimal tenderness and no more 
than 1+ pivot shift and effusion.  Consequently, an 
evaluation in excess of 20 percent is not warranted for 
residuals of a right knee injury on or after August 10, 2005 
under Diagnostic Code 5257.  

An increased evaluation for service-connected residuals of a 
right knee injury cannot be provided under another possibly 
applicable diagnostic code because this disability does not 
involve ankylosis, dislocation of semilunar cartilage, or 
impairment of the tibia and fibula.  Additionally, loss of 
motion of the right leg is evaluated as part of his service-
connected arthritis of the right knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5260, 5261, 5262 
(2005); see also 38 C.F.R. § 4.14 (2005).

The Board also finds that an increased evaluation for 
residuals of a right knee injury due to pain is not warranted 
as the disability is evaluated under Diagnostic Code 5257, 
which does not involve limitation of motion.  The Court has 
held that where a diagnostic code is not predicated on a 
limited range of motion, such as Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2005) as to pain do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Separate Rating For Arthritis of the Right Knee

Under Diagnostic Code 5010, arthritis due to trauma, is 
evaluated under Diagnostic Code 5003, for degenerative 
arthritis.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Where, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2005).

Diagnostic Code 5260, limitation of flexion of the leg, 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261, limitation of extension, of the leg 
provides a noncompensable rating if extension is limited to 
five degrees, a 10 percent rating if limited to 10 degrees, a 
20 percent rating if limited to 15 degrees, a 30 percent 
rating if limited to 20 degrees, a 40 percent rating if 
limited to 30 degrees, and a 50 percent rating if limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see 
also 38 C.F.R. § 4.71, Plate II (2005) (showing normal 
flexion and extension as between 0 degrees and 140 degrees).  

The veteran is seeking an initial rating in excess of 10 
percent for his service-connected right knee arthritis, which 
is currently rated under Diagnostic Code 5010.  

The current 10 percent evaluation for right knee arthritis is 
based on limitation of motion with pain and swelling under 
Diagnostic Code 5003.  However, motion of the right knee was 
from 5 to 125 degrees in February 2001.  Motion in August 
2002 was reported to include extension to 10 degrees with 
pain; flexion was described as "good."  There was full 
range of motion in the right knee from 0 to 140 degrees, with 
normal gait, on VA examination in March 2005 and on 
examination by Dr. W. in August 2005.  Consequently, an 
evaluation in excess of 10 percent is not warranted under the 
criteria of either Diagnostic Codes 5260 or 5261.  

Because the veteran does not have ankylosis of the knee, 
dislocation of semilunar cartilage, or impairment of the 
tibia and fibula, an increased evaluation is not warranted 
for right knee arthritis under another diagnostic code for 
disability of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5258, 5262 (2005).  

The Board notes that an increased evaluation can also be 
assigned for a disability rated for limitation of motion due 
to pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
there is evidence of some limitation of motion of the right 
leg due to pain on examinations in February 2001 and August 
2002, this additional loss of motion did not equate to 
limitation of flexion or extension that would meet the 
criteria for a 20 percent evaluation under Diagnostic Codes 
5260 or 5261; in fact, no loss of motion or functional 
impairment due to arthritis was found on the most recent 
evaluations in March and August 2005.  See also 38 C.F.R. 
§ 4.40, 4.45.

Extraschedular Consideration, And Reasonable Doubt

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  

Although the veteran underwent arthroscopic surgery of the 
right knee in June 2004, there is no evidence that he has 
been frequently hospitalized for either of his 
service-connected right knee disabilities.  In this regard, 
the schedular evaluations in this case are not inadequate.  
Ratings in excess of those currently assigned are provided 
for certain manifestations of the service-connected right 
knee disorders but the medical evidence reflects that those 
manifestations are not present in this case.  Furthermore, it 
was noted in March 2005 that the veteran's right knee 
disability did not limit his ability to work, and he had full 
range of motion of the knee in August 2005, despite problems 
with instability.  Therefore, the RO's decision not to refer 
this claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service was correct.

Additionally, as the medical evidence does not show 
symptomatology that meets the required criteria for ratings 
in excess of those at issue, the preponderance of the 
evidence is against the veteran's claims, and the doctrine of 
reasonable doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 10 percent prior to August 10, 
2005, and in excess of 20 percent beginning August 10, 2005 
for service-connected residuals of a right knee injury is 
denied.  

A separate evaluation in excess of 10 percent for service-
connected right knee arthritis is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


